DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The rejections to claims 13 and 14 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 5,691,747) in view of Algreatly (US 2015/0220197).
With respect to claim 1 (Currently Amended), Amano teaches a system comprising a non-planar surface (Amano: Col. 7, lines 11-17, 45-47); and
a plurality of pressure sensors on respective portions of the non-planar surface to:
measure a location of a force applied to a respective portion of the respective portions of the non-planar surface; and
responsive to measuring the location of the force, output a signal to cause a cursor to move in a direction corresponding to the location of the force (Amano: Col. 14, line 31-Col. 15, line 39; Fig. 2-5).
Amano fails to teach wherein a non-planar surface with more than three vertices wherein at least one of the vertices does not lie in the same plane.
However, Algreatly discloses wherein the non-planar surface with more than three vertices wherein at least one of the vertices does not lie in the same plane (Algreatly: Para. [0037] – [0038]; Fig. 3 and 13, force sensors 150 positioned at corners of a cube).
Therefore, it would be obvious to one of ordinary skill in the art to modify the controller, as taught by Amano, to incorporate three-dimensional force sensors, as taught by Algreatly, in order to determine in order to determine a three-dimensional tilting angle of a measured touch force relative to a top surface (Algreatly: Para. [0038] and [0054]). 

With respect to claim 2 (Original), the combination of Amano as modified by Algreatly teaches the system of claim 1 further comprising a flexible material overlaying a portion of the non-planar surface (Amano: Col. 5, lines 64-67; Col. 7, lines 11-17).

With respect to claim 3 (Original), the combination of Amano as modified by Algreatly teaches the system of claim 2, wherein the flexible material overlays an entire surface area of the non-planar surface (Amano: Col. 5, lines 64-67, Col. 7, lines 11-17).

With respect to claim 4, the combination of Amano as modified by Algreatly teaches the system of claim 2, wherein in the flexible material includes rubber, silicone rubber, or combinations thereof (Amano: Col. 5, lines 64-67, Col. 7, lines 11-17).

With respect to claim 5 (Original), the combination of Amano as modified by Algreatly teaches the system of claim 1, wherein the plurality of pressure sensors includes a plurality of strain gauges (Amano: Col. 7, lines 20-37, 55-65).

With respect to claim 6 (Original), the combination of Amano as modified by Algreatly teaches the system of claim 5, wherein the plurality of strain gauges includes:
a first set of strain gauges spaced substantially equidistant from adjacent strain gauges in the first set along a first axis; and
a second set of strain gauges that are spaced substantially equidistant from adjacent strain gauges in the second set along a second axis (Amano: Col. 7, lines 20-37, 55-65; Fig. 3-5).

With respect to claim 7 (Original), the combination of Amano as modified by Algreatly teaches the system of claim 1, wherein the non-planar surface is spherical (Amano: Col. 5, lines 64-67, Col. 7, lines 11-17).

With respect to claim 8 (Currently Amended), Amano teaches a pointing device comprising:
a non-planar surface;
a flexible material overlaying a portion of the non-planar surface;
a plurality of strain gauges coupled to respective portions of the non-planar surface to measure a force applied in a direction substantially normal to the non- planar surface (Amano: Col. 7, lines 11-17, 45-47); and
a controller to:
receive the measurement of the force from a strain gauge of the plurality of strain gauges;
determine a location of the force based on location of the strain gauge;
and responsive to determination of the location of the force, output a signal to cause a cursor to move in a direction corresponding to the location of the force (Amano: Col. 14, line 31-Col. 15, line 39; Fig. 2-5).
Amano fails to teach wherein a non-planar surface with more than three vertices wherein at least one of the vertices does not lie in the same plane.
However, Algreatly discloses wherein the non-planar surface with more than three vertices wherein at least one of the vertices does not lie in the same plane (Algreatly: Para. [0037] – [0038]; Fig. 3 and 13, force sensors 150 positioned at corners of a cube).
Therefore, it would be obvious to one of ordinary skill in the art to modify the controller, as taught by Amano, to incorporate three-dimensional force sensors, as taught by Algreatly, in order to determine in order to determine a three-dimensional tilting angle of a measured touch force relative to a top surface (Algreatly: Para. [0038] and [0054]). 

With respect to claim 11 (Original), the combination of Amano as modified by Algreatly teaches the pointing device of claim 8, wherein the pointing device is free of depressible buttons (Amano: Col. 7, lines 11-17, Col. 14, lines 31-35).

With respect to claim 12 (Currently Amended), Amano teaches a controller including:
a processing resource; and
a non-transitory computer readable medium storing instructions executable by the processing resource (Amano: Col. 13, line 3-35) to:
determine, via a plurality of pressure sensors coupled to a non-planar surface, a location of force on a respective portion of the non-planar surface; and
responsive to determination of the location, cause a pointer to move on a display screen in a direction corresponding with the location of the force (Amano: Col. 14, line 31-Col. 15, line 39; Fig. 2-5).
Amano fails to teach wherein a non-planar surface with more than three vertices wherein at least one of the vertices does not lie in the same plane.
However, Algreatly discloses wherein the non-planar surface with more than three vertices wherein at least one of the vertices does not lie in the same plane (Algreatly: Para. [0037] – [0038]; Fig. 3 and 13, force sensors 150 positioned at corners of a cube).
Therefore, it would be obvious to one of ordinary skill in the art to modify the controller, as taught by Amano, to incorporate three-dimensional force sensors, as taught by Algreatly, in order to determine in order to determine a three-dimensional tilting angle of a measured touch force relative to a top surface (Algreatly: Para. [0038] and [0054]). 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Amano in view of Hargreaves (US 2014/0015746).
With respect to claim 9 (Original), the combination of Amano as modified by Algreatly teaches the pointing device of claim 8.
Amano fails to expressly disclose: 
an amplification circuit to amplify a signal of the measured force to form an amplified signal.
However, Hargreaves discloses:
an amplification circuit to amplify a signal of the measured force to form an amplified signal (Hargreaves: Fig. 8, amplifier 705; Para. [0057]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the controller, as taught by Amano, to incorporate a wireless communication protocol, such as Bluetooth, as taught by Hargreaves, in order to permit wireless interconnection for the input device (Hargreaves: Para. [0020]). 

With respect to claim 10 (Original), the combination of Amano as modified by Rosenberg teaches the pointing device of claim 8, further comprising a wireless transmitter (Hargreaves: Para. [0020]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Rosenberg (US 10,019,096).
With respect to claim 13 (Currently Amended), the combination of Amano as modified by Algreatly teaches the controller of claim 12.
Amano fails to expressly disclose:
wherein the location of the force is comprised of two distinct locations of force applied at the same time.
However, Rosenberg discloses:
wherein the location of the force is comprised of two distinct locations of force applied at the same time (Rosenberg: Fig. 7; Col. 9, lines 20-25).
Therefore, it would be obvious to one of ordinary skill in the art to modify the controller, as taught by Amano, to incorporate ascertaining multiple distinct user force inputs, as taught by Rosenberg, in order to facilitate ease of user input (Rosenberg: Col. 1, lines 14-27). 

With respect to claim 14 (Currently Amended), the combination of Amano as modified by Rosenberg teaches the controller of claim 14, further comprising instructions to cause an action to occur responsive to the force being applied at the two distinct locations (Rosenberg: Col. 5, lines 43-52).

With respect to claim 15 (Original), the combination of Amano as modified by Rosenberg teaches the controller of claim 14, further comprising instructions to:
measure an amount of force applied substantially normal to two or more pressure sensors of the plurality of pressure sensors, and
infer a location of the applied force based on the respective forces applied to each pressure sensor of the two or more pressure sensors (Rosenberg: Fig. 8, Col. 10, line 62-Col. 11, line 11).


Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625